Citation Nr: 1739824	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-22 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  He died in November 2012.  The appellant claims as a surviving spouse.   This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the RO that denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant timely appealed. 

In a February 2016 decision, the Board, in pertinent part, denied service connection for cause of death.  The appellant appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Joint Motion for Remand, the parties moved to vacate that portion of the Board decision which denied service connection for cause of death and remanded the case to the Board.  The Court granted the motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action is required.


REMAND

Records

There does not appear to be any of the Veteran's service treatment records in the claims file.  Moreover, VA records showing treatment for hepatitis C in 1993, 1999, and 2000 are not in the claims file.


Cause of Death

The appellant essentially asserts that the Veteran's hepatitis C caused or materially contributed to the cause of the Veteran's death.  At the time of the Veteran's death, service connection was not in effect for any disability.  

The Veteran's death certificate shows that the immediate causes of death in November 2012 were acute congestive diastolic failure, severe pulmonary hypertension, and acute renal failure.  No autopsy was performed.

The RO noted that service treatment records do not show any complaints, manifestations, or treatment for any liver disease; and that the Veteran specifically had denied having any liver trouble or hepatitis in December 1979.  Nor is there evidence that any liver disease manifested to a compensable degree within one year of the Veteran's discharge from active service.  The evidence suggests that the Veteran was first diagnosed with hepatitis C in the early 1990's.

In March 2013, the appellant contended that the Veteran had acquired hepatitis C in active service, and that the Veteran subsequently required a liver transplant and later died from complications with some medications.  In December 2013, she contended that the Veteran acquired hepatitis C in active service during the course of receiving vaccinations with shared needles.  In this regard, the appellant submitted various articles which indicate that hepatitis C can be contracted through shared needles, and that symptoms may take up to thirty years to develop.

Under these circumstances of the Joint Motion, the RO or VA's Appeals Management Office (AMO) should obtain a medical opinion regarding a nexus, if any, between service and the cause of death.  In this regard, the Board notes that there is currently no medical opinion, fully based on consideration of the Veteran's entire documented medical history, that explicitly addresses such a relationship.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's complete service treatment records.  Send a copy of the Veteran's separation document, if available, with the request.  All records and/or responses received should be associated with the claims file.    

2. Obtain the Veteran's outstanding VA treatment records dated in 1993, 1999, and 2000; and associate them with the Veteran's claims file.

3.  Refer the Veteran's claims file to an appropriate clinician to determine:

(a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed hepatitis C is due to infection acquired during active service-specifically, to include in-service vaccinations by means of a high air pressure vaccination gun; or is otherwise related to his active duty.  If other causes are more likely, those should be noted.  

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed hepatitis C substantially contributed or materially contributed to the cause of the Veteran's death-i.e., renal failure.  Please provide a complete explanation for the opinion.  

The clinician is asked to explain the reasons behind any opinions expressed and conclusions reached.  The clinician is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file must be made available to the clinician designated.

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

No action is required of the appellant until she is notified by the RO or AMO.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

